Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 1 of 10




       SHARRET EXHIBIT 210
       Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 2 of 10




July 19, 2018

By Electronic Mail

Jonathan Sharret
Fitzpatrick, Cella, Harper & Scinto
1290 Avenue of the Americas
New York, New York, 10104-3800
philipsprosecutionbar@fchs.com

Re:     Koninklijke​ ​Philips​ ​N.V.​ ​matters,​ ​subpoena​s ​to​ ​non-party​ ​Google​ ​LLC

Dear Mr. Sharret:

I write on behalf of non-party Google LLC in partial response to your letter of July 9, 2018, which
responded to my letter of March 28, 2018, regarding production of Google’s witnesses in response to
Philips’ subpoenas. You wrote that Philips “would like to move forward with the depositions of the
offered witnesses,” and asked us to provide “the dates of these witnesses’ availability.” We are working
to solidify dates for all witnesses, but can start with the following proposals:

        Witness                    Date                                Location
        Winson Chung               Friday, August 3, 2018              Mountain View, California
        Eric Laurent               Tuesday, August 14, 2018            Mountain View, California

Each witness will testify regarding the topics identified in my letter of March 28, 2018. Please let us
know if Philips will proceed with these depositions and, if so, where.

As I have previously noted, most recently in my letter of March 28, Google makes these witnesses available
subject to Google’s ongoing objections to the subpoenas, including without limitation our commitment to
provide testimony only regarding Google’s functionality that Philips has accused of infringement in these
actions. In addition, as we have also previously discussed and is standard practice, we will not make any of
these witnesses available twice, so you should be certain to raise and resolve any issues in advance of
the deposition.

Finally, in your letter of July 9, you indicated that “we will write separately with respect to the issue of 50
hours for third-party depositions.” We have received nothing further from you on this issue, and the limit on
non-party depositions remains 50 hours. ​See, e.g.,​ No. 18-1885, Docket No. 29. We trust that Philips will
conserve its deposition time accordingly. Thank you for your continued time and courtesy in this matter.

Very Truly Yours,


Matt Warren
Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 3 of 10




       SHARRET EXHIBIT 211
       Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 4 of 10




July 27, 2018

By Electronic Mail

Christopher Gerson
Jonathan Sharret
Fitzpatrick, Cella, Harper & Scinto
1290 Avenue of the Americas
New York, New York, 10104-3800
philipsprosecutionbar@fchs.com

Re:     Koninklijke Philips N.V. matters, Nos. 18-1885 through 18-1890 (N.D. Cal.)

Dear Messrs. Gerson and Sharret:

I write on behalf of non-party Google LLC to follow up on my letters of March 28, July 19, and July 24,
2018, regarding production of Google’s witnesses in response to Philips’ subpoenas. As you know, in my
letter of July 19, we proposed the following:

        Witness                  Date                             Location
        Winson Chung             Friday, August 3, 2018           Mountain View, California
        Eric Laurent             Tuesday, August 14, 2018         Mountain View, California

In your email of earlier today, you declined our proposal for Mr. Chung. Please confirm as soon as
possible your intent to proceed with the deposition of Mr. Laurent. In addition, we propose the following:

        Witness                  Date                             Location
        Dale Curtis              Wednesday, August 8, 2018        Seattle, Washington
        Dmitry Dolinsky          Thursday, August 9, 2018         San Francisco, California
        Oliver Woodman           Tuesday, August 14, 2018         London, England
        Kevin Ellis              Friday, August 17, 2018          Waterloo, Canada

Please confirm as soon as you can whether these dates are acceptable, as we do not wish to hold time on
witnesses’ calendars unnecessarily. If you have questions or would like to discuss the matter, please let
us know.

Once we have agreed on a schedule for these six witnesses, we will work to schedule the remaining
depositions. We anticipate that we will be able to provide additional dates in the second half of August
for many of the remaining witnesses if the above dates are acceptable. Since you have already declined
our proposal for Mr. Chung, we do not want to bother the remaining witnesses with a disruptive
scheduling exercise until we have confirmed at least this first round.

In Mr. Gerson’s letter of July 24, Philips asked two questions regarding the scope of these witnesses’
testimony. The answer to both questions is the same: each witness will testify regarding the topics
       Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 5 of 10

Christopher Gerson
Jonathan Sharret
July 27, 2018
Page 2

identified in my letter of March 28, 2018, subject of course to Google’s objections, and will be prepared
to testify regarding Google’s knowledge of that subject matter.

                                            *   *    *   *   *

Thank you for your continued time and courtesy in this matter. Have a lovely weekend.

Very Truly Yours,


Matt Warren
Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 6 of 10




       SHARRET EXHIBIT 212
       Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 7 of 10




August 3, 2018

By Electronic Mail

Jonathan Sharret
Fitzpatrick, Cella, Harper & Scinto
1290 Avenue of the Americas
New York, New York, 10104-3800
philipsprosecutionbar@fchs.com

Re:     Koninklijke Philips N.V. matters, Nos. 18-1885 through 18-1888 and 18-1890 (N.D. Cal.)

Dear Mr. Sharret:

I write on behalf of non-party Google LLC in response to your letter of July 31 and emails of earlier
today, regarding production of Google’s witnesses in response to Philips’ subpoenas.

1.      Dates

Thank you for accepting our proposed dates for the following witnesses:

        Witness                  Date                             Location
        Dale Curtis              Wednesday, August 8, 2018        Seattle, Washington
        Dmitry Dolinsky          Thursday, August 9, 2018         San Francisco, California
        Kevin Ellis              Friday, August 17, 2018          Waterloo, Canada

Thank you for confirming in your email today that Perkins Coie will host Mr. Curtis’ deposition at 1201
Third Avenue, Seattle, Washington, and that Mr. Dolinsky’s deposition will proceed at 71 Stevenson
Street, Suite 400, San Francisco, California. Please let us know when you have secured a location for Mr.
Ellis’ deposition.

In your letter of July 31, you declined to proceed with a deposition of Mr. Chung, Google’s designee for
Topic No. 7 in Philips’ first subpoena to Google. From this, we conclude that Philips no longer seeks
testimony from Google on this topic, but please let us know if that is incorrect. As you noted in your
email of earlier today, the deposition of Eric Laurent will not proceed because Mr. Dolinsky will handle
the topics originally assigned to Mr. Laurent.

Finally, you declined the date we offered for Oliver Woodman, but asked for alternatives, which we are
happy to provide. Mr. Woodman is available on August 29, 30, or 31, in London, England. Please let us
know if any of these dates are acceptable to you.
       Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 8 of 10
Jonathan Sharret
August 3, 2018
Page 2



Finally, please let us know if you can accept the following dates:

        Witness                  Date                                Location
        Rick Byers               August 24, 2018                     Waterloo, Canada
        Wale Ogunwale            August 28, 2018                     Mountain View, California
        Zach Kuznia              August 30, 2018                     Mountain View, California

Please confirm as soon as you can whether these dates are acceptable, as we do not wish to hold time on
witnesses’ calendars longer than necessary.

2.      Locations

As you have done for Mr. Curtis and Mr. Dolinsky, please work to arrange deposition sites at the witness’
locations. We will get back to you with a more precise location convenient to Mr. Woodman. As we are
not yet certain who will attend which depositions, you should plan to accommodate one member of
Google’s in-house team and up to three attorneys for defendants at each.

3.      Facilities

In your email of earlier today, you indicated that Philips would provide a single breakout room for
“Google and defendants.” For all depositions, please ensure a breakout room for Google’s witness,
separate from any room for defendants’ counsel.

4.      Representation

As I’m sure you expected, Google’s counsel of record in response to Philips’ subpoenas represent the
witnesses Google tenders in response to the subpoenas. We will not prevent witnesses from answering
questions on the grounds that they fall outside the scope of their topics, as narrowed by Google’s
objections. We believe this agreement obviates the need for individual deposition subpoenas for these
witnesses, but please let us know if you disagree.

5.      International Depositions

Finally, in your email of earlier today, you asked us to “confirm that any Google witness deposition that
takes place outside of the United States will proceed as if it were taking place in the United States and
will be conducted under the rules of the Northern District of California, where the cases are now
situated.” That procedure is fine with us, as long as it comports with the local laws; if we conclude that it
does not for a particular deposition, we will let you know well in advance.

Thank you for your continued time and courtesy in this matter.

Very Truly Yours,


Matt Warren
Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 9 of 10




       SHARRET EXHIBIT 213
                                                                                                               
       Case 4:18-cv-01885-HSG Document 530-8 Filed 11/01/18 Page 10 of 10




 
 

October 23, 2018 

By Electronic Mail 

Christopher Gerson 
Jonathan Sharret 
Fitzpatrick, Cella, Harper & Scinto 
1290 Avenue of the Americas 
New York, New York, 10104­3800 
philipsprosecutionbar@fchs.com 

Re:     In re Koninklijke Philips Patent Litigation, No. 18­1885 (N.D. California), 
        Subpoenas to Google LLC 

Dear Messrs. Gerson and Sharret: 

I write on behalf of non­party Google LLC regarding production of Google’s witnesses in response to 
Philips’ subpoenas.  We propose the following: 

        Witness                  Date                                      Location 
        Adam Cohen               Friday, November 9, 2018                  San Francisco 
        Dan Zivkovic             Tuesday, November 13, 2018                Mountain View 
        Matt Doucleff            Wednesday, November 28, 2018              San Bruno 
        James Maccoun            Thursday, November 29, 2018               Mountain View 
        Svetoslav Ganov          Wednesday, December 5, 2018               Mountain View 
        Unsuk Jung               Tuesday, December 18, 2018                Mountain View 
 
For witnesses based in San Francisco or San Bruno, please arrange a deposition space in San Francisco. 
For witnesses based in Mountain View, please arrange a deposition space in Mountain View, Palo Alto, 
Menlo Park or Redwood City. 

Please confirm as soon as you can whether these dates are acceptable, as we do not wish to hold time on 
witnesses’ calendars unnecessarily.  If you have questions or would like to discuss the matter, please let 
us know. 

Thank you for your continued time and courtesy in this matter. 

Very Truly Yours, 

 
Matt Warren 




 
